Exhibit 99.2 Consolidated financial highlights Consolidated ($ 000s except per unit data) Three months ended June 30, Six months ended June 30, 2008 2007 % Change 2008 2007 % Change Revenue (net of royalties and financial derivative instruments) from continuing operations $ 420,220 $ 463,995 (9 ) $ 1,122,435 $ 1,022,802 10 Funds flow from COGP operations(1) $ 112,869 $ 52,032 117 $ 184,011 $ 98,442 87 Funds flow from Midstream operations(1) 52,601 29,569 78 111,853 68,973 62 Funds flow from continuing operations 165,470 81,601 103 295,864 167,415 77 Funds flow from discontinued operations (USOGP)(1)(3) 76,017 16,902 350 125,853 18,128 594 Total funds flow from operations(1) $ 241,487 $ 98,503 145 $ 421,717 $ 185,543 127 Per weighted average unit – basic and diluted(2) $ 0.95 $ 0.45 111 $ 1.66 $ 0.86 93 Distributions to unitholders $ 91,662 $ 80,236 14 $ 182,779 $ 156,507 17 Per unit $ 0.36 $ 0.36 - $ 0.72 $ 0.72 - Percent of funds flow from operations paid out as declared distributions(4) 43 % 85 % (49 ) 49 % 88 % (44 ) Net loss $ (184,081 ) $ (46,199 ) 298 $ (150,465 ) $ (3,106 ) 4,744 Per weighted average unit – basic and diluted(2) $ (0.72 ) $ (0.21 ) 243 $ (0.59 ) $ (0.01 ) 5,800 Capital expenditures (continuing operations) $ 34,210 $ 27,360 25 $ 118,792 $ 66,113 80 Capitol Energy acquisition $ - $ 467,850 $ - $ 467,850 Oil and gas property acquisitions, net (continuing operations) $ 10,432 $ 1,028 $ 19,451 $ 9,709 Proceeds on sale of discontinued operations, net of tax $ 206,349 $ - $ 206,349 $ - Weighted average trust units outstanding (000s) - Basic 254,404 216,845 17 253,659 214,301 18 - Diluted(2) 254,468 217,085 17 253,723 214,541 18 Consolidated As at As at June 30, December 31, ($000s) 2008 2007 % Change Capitalization Long-term debt (including current portion) $ 904,461 $ 1 ,199,634 (25 ) Unitholders’ equity $ 1,443,755 $ 1 ,708,665 (16 ) (1)Represents cash flow from operations before changes in working ca pital and site restora tion expenditures. (2)Includes dilutive impact of unit options and convertible debentures. (3)Effective in the first quarter of 2008, P rovident's USOGP business is acc ounted for as discontinued operations (see note 10 of interim c onsolidated fina ncial statements). (4)Calculated as distributions to unitholders divided by funds flow from operations less distributions to non-controlling interests of $51.4 million year-to-date and $26.5 million for the quarter (2007 - $7.1 million and $3.5 million, repsectively). Provident Energy 2008 Second Quarter Results - 3 - Operational highlights Three months ended June 30, Six months ended June 30, 2008 2007 % Change 2008 2007 % Change Oil and Gas Production Daily production - COGP (continuing operations) Crude oil (bpd) 12,494 8,610 45 12,390 8,354 48 Natural gas liquids (bpd) 1,178 1,311 (10 ) 1,243 1,366 (9 ) Natural gas (mcfpd) 86,130 94,437 (9 ) 85,050 91,698 (7 ) COGP oil equivalent (boed) (1) 28,027 25,660 9 27,808 25,003 11 USOGP (discontinued operations) oil equivalent (boed) (1) 21,551 9,233 133 23,146 8,660 167 Consolidated oil equivalent (boed) (1) 49,578 34,893 42 50,954 33,663 51 Average realized price from continuing operations (before realized financial derivative instruments) Crude oil blend ($/bbl) $ 105.13 $ 53.75 96 $ 90.22 $ 52.54 72 Natural gas liquids ($/bbl) $ 94.59 $ 52.79 79 $ 83.15 $ 50.84 64 Natural gas ($/mcf) $ 9.98 $ 7.27 37 $ 8.81 $ 7.37 20 Oil equivalent ($/boe) (1) $ 81.50 $ 47.48 72 $ 70.86 $ 47.36 50 Field netback from continuing operations (before realized financial derivative instruments) ($/boe) $ 52.39 $ 27.70 89 $ 44.54 $ 27.00 65 Field netback from continuing operations (including realized financial derivative instruments) ($/boe) $ 48.76 $ 27.12 80 $ 42.12 $ 26.52 59 Midstream Midstream NGL sales volumes (bpd) 110,826 109,713 1 123,573 117,331 5 EBITDA (000s) (2) $ 61,769 $ 35,974 72 $ 137,756 $ 88,827 55 (1)Provident reports oil equivalent production converting natural gas to oil on a 6:1 basis. (2)EBITDA is earnings before interest, taxes, depletion, depreciation, accretion and other non-cash items. See "Reconciliation of non-GAAP measures". Provident Energy 2008 Second Quarter Results - 4 - Management’s discussion and analysis The following analysis dated August 7, 2008 provides a detailed explanation of Provident Energy Trust’s (“Provident’s”) operating results for the three and six months ended June 30, 2008 compared to the same time periods in 2007 and should be read in conjunction with the consolidated financial statements of Provident, found later in the interim report. Provident Energy Trust has diversified investments in certain segments of the energy value chain. Provident currently operates in two key business segments: Canadian crude oil and natural gas production (“COGP”), and Midstream. Provident’s COGP business produces crude oil and natural gas from seven core areas in the western Canadian sedimentary basin.The Midstream business unit operates in Canada and the U.S.A. and extracts, processes, markets, transports and offers storage of natural gas liquids within the integrated facilities at Younger in British Columbia, Redwater and Empress in Alberta, Kerrobert in Saskatchewan, Sarnia in Ontario, Superior in Wisconsin and Lynchburg in Virginia.Effective in the first quarter of 2008, Provident’s United States oil and natural gas production (“USOGP”) business is accounted for as discontinued operations and comparative figures have been reclassified to conform with this presentation (see note 10 of the interim consolidated financial statements). USOGP produces crude oil and natural gas in California, Wyoming, Texas, Florida, Michigan, Indiana and Kentucky. This analysis commences with a summary of the consolidated financial and operating results followed by segmented reporting on the COGP business unit and the Midstream business unit. The reporting focuses on the financial and operating measurements management uses in making business decisions and evaluating performance. This analysis contains forward-looking information and statements. See “Forward-looking statements” at the end of the analysis for further discussion. Second quarter and six months ended June 30, 2008 highlights The second quarter highlights section provides commentary for the second quarter and for the six months ended June 30, 2008 and for corresponding periods in Effective in the first quarter of 2008, Provident’s United States oil and natural gas production (USOGP) business is accounted for as discontinued operations (see note 10 of the interim consolidated financial statements). In June, 2008, Provident sold a portion of the USOGP business, consisting of its 22 per cent interest in BreitBurn Energy Partners, L.P. (MLP) and its 96 per cent interest in BreitBurn GP LLC, for cash proceeds, net of transaction costs, of U.S. $342.2 million. The Trust has recorded a gain on sale of $187.9 million and $141.8 million in current tax expense, related to this transaction. The future income tax recovery related to the MLP for the six months ended June 30, 2008 was $91.6 million. Also recorded was a realized foreign exchange loss of $30.3 million, representing the recognition of the related portion of the foreign exchange loss in accumulated other comprehensive income, which was generated since acquisition in 2006. These amounts are recorded as part of net income from discontinued operations for the three and six months ended June 30, In July, 2008 the Trust announced an agreement to sell the remaining portion of the USOGP business, comprised of an approximate 96 per cent interest in BreitBurn Energy Company L.P., for total consideration of U.S. $305 million, consisting of cash proceeds of U.S. $295 million and a U.S. $10 million note. The transaction is expected to close prior to the end of August with proceeds initially applied to
